         Case 1:17-cv-11263-WGY Document 46 Filed 01/07/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                       CIVIL ACTION NO. 1:17-cv-11263-WGY


GEORGE SAVAGE,

       Plaintiff,

       v.

KARL DUGAL,

       Defendant.


     DEFENDANT’S MOTION IN LIMINE AND INCORPORATED MEMORANDUM
     OF LAW TO EXCLUDE CERTAIN EVIDENCE OR ARGUMENT REGARDING
                 FINDINGS OF CRIMINAL JUDGE OR JURY

I.     INTRODUCTION

       Defendant Karl Dugal (“Defendant”) hereby moves the Court to exclude evidence or

argument from trial that specifically discusses the role of the judge and/or jury in the Plaintiff’s

related criminal case. Defendant does not seek to exclude from evidence the fact that Plaintiff’s

criminal case resolved in his favor. Rather, Defendant seeks only to exclude any discussion that

those determinations were made by a judge or by a jury, as well as any discussion of which

specific charges resulted in dismissal versus acquittal. The probative value of such evidence or

argument is substantially outweighed by unfair prejudice to Defendant. Fed. R. Evid. 403.

Specifically, the risk exists that a jury will be distracted from the evidence before them. Instead,

they may improperly give weight or perhaps even seek comfort in the findings of the judge and

jury in a separate case.
         Case 1:17-cv-11263-WGY Document 46 Filed 01/07/19 Page 2 of 4



II.    ARGUMENT

       The Court should exclude from trial any evidence or argument (1) that the Plaintiff had

criminal charges dismissed by a judge, (2) that the Plaintiff was acquitted of criminal charges by

a jury, or (3) regarding which specific charges resulted in dismissal versus acquittal. In relevant

part, Fed. R. Evid. 403 provides that the Court “may exclude relevant evidence if its probative

value is substantially outweighed by a danger of . . . unfair prejudice, confusing the issues, [or]

misleading the jury[.]” In interpreting Rule 403, the First Circuit has recognized “the attendant

danger of jury confusion and unfair prejudice” which causes courts to “exclu[de] . . . judicial

findings, convictions, and similar evidence on Rule 403 grounds.” Faigin v. Kelly, 184 F.3d 67,

80 (1st Cir. 1999).

       The instant case presents such danger. If it comes to understand that a judge or jury made

findings in a separate but related proceeding, the jury in the instant case may be distracted from

the evidence and instead give improper weight to those findings. See Gil de Rebollo v. Miami

Heat Assocs., Inc., 137 F.3d 56, 64 (1st Cir. 1998) (“Under the circumstances, admission of [the]

criminal conviction would have allowed the jury to substitute the judgment reached in the

criminal proceeding for its own.”); Faigin, 184 F.3d at 80 (“A lay jury is quite likely to give

special weight to judicial findings merely because they are judicial findings.”). Likewise, there

exists the danger of “muddling . . . the procedural and substantive differences” between a

criminal prosecution and a civil lawsuit. See Williams v. Drake, 146 F.3d 44, 48 (1st Cir. 1998)

(upholding exclusion of guilty plea made before prison disciplinary board).

       Such evidence has no probative value to be weighed against this substantial risk. On the

contrary, Defendant does not seek to exclude the fact that the criminal case resolved in Plaintiff’s

favor. Consequently, there is no prejudice to Plaintiff. See Faigin, 184 F.3d at 80-81 (affirming



                                                 2
          Case 1:17-cv-11263-WGY Document 46 Filed 01/07/19 Page 3 of 4



evidentiary decision which excluded judicial order but permitted other evidence regarding prior

litigation).

        Because the probative value of the evidence or argument cannot outweigh the substantial

risk of unfair prejudice or confusion, the Court should exclude any evidence or argument to the

effect that prior findings in the related criminal case were made by a judge or jury, as well as any

evidence or argument tending to reveal which charges were disposed by a judge versus a jury.

III.    CONCLUSION

        For all the foregoing reasons, Defendant hereby requests that this Honorable Court

exclude from trial any evidence or argument (1) that the Plaintiff had criminal charges dismissed

by a judge, (2) that the Plaintiff was acquitted of criminal charges by a jury, or (3) regarding

which specific charges resulted in dismissal versus acquittal.




                                                 3
         Case 1:17-cv-11263-WGY Document 46 Filed 01/07/19 Page 4 of 4



Date: January 7, 2019                        Respectfully submitted,

                                             DEFENDANT KARL DUGAL

                                             Eugene L. O’Flaherty
                                             Corporation Counsel

                                             By his assistant:


                                             /s/ Matthew M. McGarry
                                             Erika P. Reis (BBO# 669930)
                                             Senior Assistant Corporation Counsel
                                             Matthew M. McGarry (BBO# 678363)
                                             Assistant Corporation Counsel
                                             City of Boston Law Department
                                             City Hall, Room 615
                                             Boston, MA 02201
                                             (617) 635-4031 (Reis)
                                             (617) 635-4042 (McGarry)
                                             erika.reis@boston.gov
                                             matthew.mcgarry@boston.gov



                                CERTIFICATE OF SERVICE

        I, Matthew M. McGarry, hereby certify that on this day, a copy of this document filed
through the CM/ECF system will be sent electronically to the registered participants as identified
on the Notice of Electronic Filing and paper copies will be sent to those indicated as non-
registered participants.

Dated: January 7, 2019                       /s/ Matthew M. McGarry
                                             Matthew M. McGarry

                            LOCAL RULE 7.1 CERTIFICATION

       I hereby certify that I conferred with counsel for the Plaintiff regarding the contents of
this motion by telephone on January 7, 2019. We were unable to narrow the issues raised in the
above motion on that call.

Dated: January 7, 2019                       /s/ Matthew M. McGarry
                                             Matthew M. McGarry




                                                4
